IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0587-15



                         ANDREW OLEVIA JONES, Appellant

                                               v.

                                 THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIRST COURT OF APPEALS
                          HARRIS COUNTY

      A LCALA, J., delivered the opinion of the Court in which K ELLER, P.J., M EYERS,
J OHNSON, K EASLER, H ERVEY, R ICHARDSON, and Y EARY, JJ., joined. N EWELL, J., did
not participate.

                                        OPINION

       In this petition for discretionary review, Andrew Olevia Jones, appellant, challenges

the court of appeals’s dismissal of his appeal for want of jurisdiction. In particular, appellant

contends that, because the trial court’s certification of the right of appeal was defective by

indicating that he waived his appellate rights, the court of appeals erred by upholding that

certification as a basis for dismissing his appeal. Appellant claims that he did not waive his
                                                                                      Jones - 2

right of appeal because he did not sign any document that would be adequate to show a valid

waiver of that right, and he further contends that the record does not otherwise indicate that

he waived his right to appeal. The State, however, contends that the court of appeals

properly found that appellant waived his right of appeal based on the plea agreement that was

entered into between the State and appellant.        Pursuant to that agreement, the State

abandoned one of the two punishment-enhancement paragraphs that had been alleged,

thereby reducing the minimum punishment that appellant could receive from twenty-five

years in prison to five years in prison. In exchange, appellant agreed to plead guilty, waive

his right to trial, and waive his right to appeal. We conclude that, although he did not have

an agreed punishment recommendation from the State, the record supports a determination

that appellant did enter into a bargained-for waiver of his right of appeal in exchange for the

State’s abandonment of the enhancement. We affirm the court of appeals.

                                       I. Background

       Appellant was charged with assault on a family member. Because it was alleged that

he committed the offense by impeding the normal breathing of his wife by choking her, and

because it was alleged that he had been previously convicted of aggravated assault on a

family member, the charged offense was a second-degree felony. See T EX. P ENAL C ODE §

22.01(b-1)(1), (2), (3). In addition, two enhancement paragraphs alleged that appellant had

twice before been convicted of felony offenses, which elevated the punishment range to a

minimum prison sentence of twenty-five years with a maximum sentence of ninety-nine years
                                                                                       Jones - 3

or life in prison. See id. § 12.42(d).

       At the initial plea hearing, appellant entered a plea of guilty to the charged offense

without an agreed recommendation as to punishment from the State, and, after the State

abandoned one of the two punishment-enhancement paragraphs, appellant pleaded true to the

other enhancement paragraph.1 Those terms had been described in a document titled “Plea

information,” which states, “Abandon one [enhancement paragraph], plead to PSI WOAR.”

That document was signed by the prosecuting attorney, but appellant did not sign it. At the

time of the initial plea hearing, the trial court determined that there was sufficient evidence

of guilt, but it made no finding of guilt, instead indicating that it would withhold judgment

until the pre-sentence investigation hearing.

       In support of his plea, appellant signed a document styled “Waiver of Constitutional

Rights, Agreement to Stipulate, and Judicial Confession,” which indicated that he agreed to

waive his right to a trial by jury and plead guilty. This document further includes a notation

that shows that the prosecutor would recommend that punishment be set at “WOAR”

(without agreed recommendation).         Although appellant’s plea was without an agreed

punishment recommendation, this document showed that appellant agreed to waive the right

of appeal if the trial court accepted the plea-bargain agreement. That language states,

“Further, I waive any right of appeal which I may have should the court accept the foregoing



1
       Appellant also pleaded true to the allegation that he had previously been convicted of
aggravated assault on a family member, thus raising the offense level to that of a second-degree
felony. See TEX . PENAL CODE § 22.01(b-1).
                                                                                           Jones - 4

plea bargain agreement between myself and the prosecutor.” Concurrent with this document,

the trial judge signed a document entitled “Trial Court’s Certification of Defendant’s Right

of Appeal.” The certification states that “the defendant has waived the right of appeal.”

Appellant acknowledged that statement with his signature.

       The sentencing hearing was held about two months later. The trial judge explained

that appellant had entered a plea of guilty without an agreed punishment recommendation,

that the State had abandoned one of the two enhancement paragraphs, and that the range of

punishment with the single prior-felony-conviction enhancement was five to ninety-nine

years or life.2 After formally accepting his plea of guilty, the trial court sentenced appellant

to fifteen years’ imprisonment. The trial court’s written judgment states that appellant was

convicted of a second-degree felony; that he pleaded guilty “without an agreed

recommendation” as to punishment, with sentencing to be carried out after a PSI hearing; and

that, as to the two enhancement paragraphs, the first was “abandoned,” and the second was

“N/A.” 3

       Appellant sought to appeal his sentence to the court of appeals, arguing that the trial

court had erred by certifying that he had no right of appeal. He additionally asserted two



2
       See TEX . PENAL CODE §§ 12.32(a), 12.42(b).
3
        The trial court’s written judgment indicating that the enhancement paragraph was abandoned
appears to be inconsistent with the record, which indicates that appellant pleaded true to one
enhancement and that the State abandoned the other enhancement. Because we conclude that the
court of appeals properly dismissed this case for lack of jurisdiction, we do not address appellant’s
complaints regarding this discrepancy.
                                                                                        Jones - 5

points of error related to the trial court’s failure to require that his psychological evaluation

include an adaptive-behavior score and its failure to indicate in the written judgment that it

had found an enhancement paragraph true. Jones v. State, No. 01-14-00501-CR, 2015 WL
1734910, at *1 (Tex. App.—Houston [1st Dist.] Apr. 14, 2015). The State moved to dismiss

the appeal for want of jurisdiction, relying on the certification in the record that states that

appellant waived his right to appeal. Id. The court of appeals agreed with the State. Id. In

reaching its conclusion, the appellate court reasoned that the waiver was valid because,

although there was no agreed recommendation as to punishment, the State had agreed to

abandon one of the enhancement paragraphs in exchange for appellant’s waiver of his right

to appeal, thereby reducing the minimum punishment that appellant would face from twenty-

five years to five years. Id. at *2 (stating that the “record shows that [appellant] waived his

right to appeal as consideration, along with his plea, for the State’s abandoning the second

enhancement”). The court of appeals accordingly held that the trial court’s certification

indicating that appellant had waived his right to appeal was supported by the record, and it

dismissed the appeal for want of jurisdiction. Id.

          This Court granted appellant’s petition for discretionary review in order to assess his

contention that the court of appeals erred in dismissing his appeal because the trial court’s

certification of the right to appeal was defective in stating that he had waived his appellate

rights.

                                           II. Analysis
                                                                                         Jones - 6

       Appellant challenges the dismissal of his appeal by the court of appeals. He contends

that the trial court’s certification was defective in that it erroneously indicates that he waived

his right to appeal, and he further contends that the appellate court should not have dismissed

his appeal on that basis. For the reasons explained below, we disagree. We conclude that,

because appellant received consideration for his waiver in the form of the State’s

abandonment of an enhancement paragraph, the record supports the court of appeals’s

determination that appellant validly waived his appellate rights pursuant to the terms of his

plea agreement.

       The Texas Rules of Appellate Procedure provide, “The trial court shall enter a

certification of the defendant’s right of appeal each time it enters a judgment of guilt or other

appealable order.” T EX. R. A PP. P. 25.2(a)(2). The rule continues,

       The certification shall include a notice that the defendant has been informed
       of his rights concerning an appeal . . . . This notification shall be signed by the
       defendant, with a copy given to him. . . . . The appeal must be dismissed if a
       certification that shows the defendant has the right of appeal has not been
       made part of the record under these rules.

T EX. R. A PP. P. 25.2(d). However, the rules further provide that, if the “certification of [a]

defendant’s right of appeal in a criminal case is defective, the clerk must notify the parties

of the defect so that it can be remedied, if possible.” T EX. R. A PP. P. 37.1. This Court has

held that a defective certification includes one that is “correct in form but which, when

compared with the record before the court, proves to be inaccurate.” Dears v. State, 154
S.W.3d 610, 614 (Tex. Crim. App. 2005). A certification that is contrary to the record before
                                                                                      Jones - 7

the appellate court is defective. Id. at 615. An appellate court is obligated to review the

record to determine if the certification is contrary to the record and therefore defective. See

id.; see also Marsh v. State, 444 S.W.3d 654, 659 (Tex. Crim. App. 2014) (an appellate court

is “obligated to compare the certification with the record to ascertain whether a certification

is defective and act accordingly”).

       In determining whether a defendant has validly waived his right of appeal pursuant

to a plea agreement, we look to the written agreement, as well as to the formal record, to

determine the terms of the agreement. Ex parte De Leon, 400 S.W.3d 88, 89 (Tex. Crim.

App. 2013). We apply general contract-law principles to determine the intended content of

a plea agreement. Id. A valid waiver of the right of appeal is one that was made voluntarily,

knowingly, and intelligently. Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App. 2003).

       Although this Court has held that certain waivers of the right to appeal executed prior

to sentencing are invalid, we have upheld such waivers under other circumstances in which

the record showed that the defendant received consideration for his waiver pursuant to a plea

agreement. Compare Ex parte Delaney, 207 S.W.3d 794, 798 (Tex. Crim. App. 2006)

(holding invalid defendant’s pre-sentencing waiver of right to appeal), with Ex parte

Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009) (upholding defendant’s pre-

sentencing waiver of right to appeal because he received consideration for that waiver).

       In Ex parte Delaney, the facts showed that the defendant had entered a non-negotiated

plea of guilty to aggravated robbery, and he was placed on deferred-adjudication community
                                                                                        Jones - 8

supervision. 207 S.W.3d at 795. At the time of his plea, Delaney signed and executed a

waiver of his right to appeal. Id. After his community supervision was revoked, Delaney

was sentenced to life imprisonment. Id. The trial court denied him permission to appeal,

relying on the waiver that he had executed at the time of his guilty plea. Id. In his

subsequent application for a post-conviction writ of habeas corpus, Delaney challenged the

validity of his waiver of the right to appeal. Id. at 796. In holding that Delaney’s waiver was

invalid, this Court observed that, “[w]hen a presentencing waiver of appeal was not

bargained for in exchange for an agreed upon sentence, concerns as to the validity of the

waiver are raised.” Id. at 798. More particularly, the Court stated, “When the punishment

that may be assessed if guilt is adjudicated is not certain, the validity of a pretrial waiver of

appeal is in question because the waiver cannot be knowing and intelligent when potential

errors cannot be anticipated and the consequences of the waiver are unknown.” Id. Applying

these principles to Delaney’s case, the Court held that his waiver was not knowing and

intelligent. Id. at 799. The Court reasoned that Delaney’s waiver of appeal “was executed

before the trial court decided to proceed to adjudication of guilt, it was unbargained for, and

there was no recommended sentence.” Id. at 798. It further reasoned that, at the time he

waived his right of appeal, Delaney “could not know what errors might occur at the

sentencing phase of trial or what punishment would be assessed if guilt was adjudicated.” Id.

at 800. Given this uncertainty as to the ultimate consequences of his waiver, this Court held

that Delaney’s waiver was invalid. Id.
                                                                                      Jones - 9

       Several years later, this Court again considered the validity of a pre-sentencing waiver

of the right to appeal in Ex parte Broadway, 301 S.W.3d at 695. In Broadway, after rejecting

the State’s plea-bargain offer, the defendant entered an open plea of guilty to two felony

offenses, enhanced by two prior felony convictions. Id. Like the defendant in Delaney,

Broadway signed a pre-sentencing waiver of his right to appeal. Id. The particular facts in

Broadway showed that, at the plea hearing, the trial judge informed Broadway that, if he

were to enter an open plea, that would allow the trial court to consider giving him community

supervision with drug treatment, as opposed to the minimum twenty-five-year sentence that

he was otherwise facing. Id. at 696. Broadway subsequently entered an open plea, and the

judge assessed his punishment at twenty-five years’ imprisonment. Id. After Broadway filed

an application for a post-conviction writ of habeas corpus, this Court filed and set his case

to determine whether Broadway’s waiver of his right of appeal was valid. Id. at 695-96. In

upholding the validity of the waiver, this Court explained that, unlike the facts in Delaney,

“there was a bargain in [Broadway’s] case because the State gave consideration for [his]

waiver of appeal.” Id. at 698. Although the bargain did not constitute a formal plea-bargain

agreement because there was no recommendation as to punishment, this Court observed that

“a bargain of a different sort originated from [Broadway’s] decision to waive his right to a

jury in order to ensure that the judge would be able to consider deferred-adjudication

community supervision with drug treatment.” Id. at 697-98. As to this matter, the Court

observed that Broadway could not have unilaterally waived the right to a jury trial—the court
                                                                                      Jones - 10

and the State must also have consented to the waiver. Id. at 698 (citing T EX. C ODE C RIM.

P ROC. art. 1.13). The Court further took note of evidence in the record suggesting that the

State “did not want to consent to [Broadway’s] waiver of a jury trial” and that Broadway had

“induced the State to consent by waiving his right to appeal.” Id. Given the existence of a

bargained-for waiver in Broadway, the Court distinguished Delaney by explaining that a “key

component to [its] analysis in Delaney was that the waiver of appeal was not the result of a

bargain.” Id. at 697. In light of this distinction, and because the record showed that

Broadway was adequately aware of the circumstances surrounding the waiver of his right of

appeal, the Court upheld Broadway’s waiver. Id. at 699 (holding “that a defendant may

knowingly and intelligently waive his entire appeal as a part of a plea, even when sentencing

is not agreed upon, where consideration is given by the State for that waiver”).

       The parties appear to agree that Delaney and Broadway set forth the relevant

principles for deciding this case, but they disagree as to how the holdings of those cases

apply to the circumstances before us. The State contends that the court of appeals properly

held, under the reasoning of Broadway, that appellant waived his right of appeal because he

received consideration for his waiver through the State’s abandonment of an enhancement

paragraph. In particular, the State asserts that, because appellant “clearly benefitted from the

State’s abandonment of one of the enhancement paragraphs,” the rule of Broadway is

controlling, and, thus, appellant’s waiver of his appellate rights was valid and must be

upheld. See id. at 697-98. Appellant, on the other hand, contends that his case more properly
                                                                                       Jones - 11

falls under the holding of Delaney, not Broadway, and thus the waiver of his appellate rights

is not binding. See Delaney, 207 S.W.3d at 799-800. Specifically, he asserts that, unlike in

Broadway, here there was “no evidence of a bargain” in the record. He further asserts that

the plea form containing a waiver of his appellate rights was boilerplate and thus inadequate

to show a knowing and voluntary waiver. As to these contentions, we agree with the State

and disagree with appellant.

       As the State accurately observes, the record before us shows that it gave consideration

for appellant’s waiver of his right of appeal, and, therefore, this situation falls within the

holding of Broadway, which dictates that the parties’ agreement must be enforced on appeal.

See Broadway, 301 S.W.3d at 699. The record indicates that the State agreed to abandon an

enhancement paragraph, which had the effect of reducing the minimum statutory sentence

from twenty-five years in prison to five years in prison. In exchange for that benefit,

appellant agreed to plead guilty, waive his right to a jury trial, and waive his right of appeal.

As evidence of this agreement, appellant signed a document stating, “Further, I waive any

right of appeal which I may have should the court accept the foregoing plea bargain

agreement between myself and the prosecutor.” He also signed the trial court’s certification

indicating his understanding that he had waived his right of appeal. In addition, the

prosecuting attorney signed a document entitled “Plea Information,” which indicates the

State’s agreement to abandon the enhancement paragraph, with the understanding that

appellant would “plead to PSI WOAR,” which we understand to mean that he would enter
                                                                                       Jones - 12

an open plea after presentence investigation without an agreed recommendation. All of these

documents were signed and filed with the trial court one day before the initial plea hearing.

The trial court subsequently sentenced appellant to fifteen years in prison, ten years less than

the statutory minimum had the State not abandoned one of the enhancement paragraphs.

Here, as in Broadway, although there was no recommendation as to punishment, a bargain

of a different sort originated from appellant’s decision to waive his rights to a jury and appeal

in order to ensure that he would not be subject to a mandatory minimum sentence of twenty-

five years’ imprisonment. See id. at 697-98. This case is, therefore, distinguishable from

Delaney, which dealt with an unbargained-for waiver. See Delaney, 207 S.W.3d at 796, 798.

Although the trial judge did not expressly reference the terms of the bargain on the record

during the plea proceedings, we conclude that the documents in the record here are adequate

to show that appellant’s waiver of his right of appeal was a part of his plea agreement and

that he received consideration for it. See Broadway, 301 S.W.3d at 699. Because the trial

court accepted the plea-bargain agreement, the waiver of the right of appeal was binding on

appellant. Compare id., with Delaney, 207 S.W.3d at 798-99.

       In attempting to distinguish this case from Broadway, appellant asserts that that case

is inapplicable here because it “endorses a bargain wherein consideration is given by the

State for the defendant’s waiver of appeal, not his plea.” By this, appellant appears to

suggest that Broadway applies only to situations in which it is clear from the record that the

State’s consideration was given solely and exclusively for the waiver of appellate rights, and
                                                                                      Jones - 13

not to situations indicating that consideration was given both for the waiver of appellate

rights and the waiver of the right to trial, as here. We decline to adopt this narrow

interpretation of Broadway. Although the particular facts in Broadway dealt with a situation

in which the defendant’s waiver of his right of appeal was the sole bargaining chip offered

by him in exchange for some benefit from the State, we do not interpret Broadway as

applying exclusively in those circumstances. Nothing in the reasoning or holding of

Broadway suggests that that case should be so limited. We thus conclude that Broadway

also applies to situations such as the present one, in which the record indicates that the

defendant agreed to waive both his right to a jury trial and his right of appeal in exchange for

some benefit from        the State—in this case, the State’s abandonment of                  an

enhancement—pursuant to a plea agreement.

       Further, we disagree with appellant’s suggestion that, because this was not a plea-

bargain case, his signature on the waiver of appeal in the plea papers that referred to a “plea

bargain agreement” should be disregarded. Although it is true that the type of plea agreement

in this case, in which there was no agreement as to punishment, is different from a plea-

bargain case, as that term is used in Rule 25.2 of the rules of appellate procedure, that fact

does not render invalid appellant’s agreement to waive his appellate rights “should the court

accept the foregoing plea bargain agreement between [him] and the prosecutor.” See T EX.

R. A PP. P ROC. 25.2(a)(2). Rule 25.2, which restricts an appellant’s right of appeal in a plea-

bargain case, defines a “plea bargain case” as “a case in which a defendant’s plea was guilty
                                                                                      Jones - 14

or nolo contendere and the punishment did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant . . . .” Id. Based on that definition, appellant is

correct that this was not a plea-bargain case because there was no agreed punishment

recommendation. Appellant thus did not lose his right of appeal under Rule 25.2. See id.

But the language in the “Waiver of Constitutional Rights” document that appears in the

record was not limited only to a plea-bargain case arising under Rule 25.2; rather, the

language there refers to a “plea bargain agreement” between the parties. And, as described

above, the totality of the record reveals that, pursuant to that bargain, appellant agreed to

plead guilty without an agreed recommendation and waive his right of appeal in exchange

for the substantial benefit of the State abandoning one of the two enhancements. We decline

to hold that the waiver should not be upheld simply because this was not a plea-bargain case

under Rule 25.2. Neither the trial court nor the court of appeals considered this to be a plea-

bargain case subject to the restrictions in Rule 25.2; rather, their determinations were based

on appellant’s waiver of the right of appeal as part of a more global plea agreement based on

consideration other than an agreed punishment recommendation. See id. We agree with this

assessment. We, therefore, hold that the court of appeals properly determined that, in light

of the plea agreement by which the State agreed to abandon an enhancement paragraph in

exchange for appellant’s plea of guilty and his waiver of his right of appeal, the trial court’s

certification of the right of appeal accurately reflected that appellant voluntarily, knowingly,

and intelligently waived his right of appeal.
                                                                                    Jones - 15

                                      III. Conclusion

       Because the certification of the right to appeal in this record was not defective, the

court of appeals properly dismissed appellant’s appeal for want of jurisdiction based on

appellant’s valid waiver of the right of appeal pursuant to his plea agreement with the State.

We affirm the judgment of the court of appeals.

Delivered: April 6, 2016

Publish